December 30, 2011 Ms. Tia L. Jenkins Senior Assistant Chief Accountant, Office of Beverages, Apparel and Mining United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:AMCOL International Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 (the “2010 Form 10-K”) Filed March 1, 2011 File No. 001-14447 Dear Ms. Jenkins: This letter sets forth the response of AMCOL International Corporation (the “Company”) to the Commission’s comment letter dated December 19, 2011.The Company has reproduced each of the Staff’s questions and indicated its response thereafter.The Company has reviewed this response with its current independent registered public accounting firm and outside legal counsel. The Company believes that the following responses appropriately address the Staff’s comments.We are concurrently filing an amendment (the “Amendment”) to the Form 10-K in connection with our response to Comment 3 below. Form 10-K for the Fiscal Year Ended December 31, 2010 Management’s Discussion and Analysis Results of Operations for the Three Years Ended December 31, 2010, page 26 1.
